— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 5, 1975, which reversed a decision of a referee and sustained an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment through misconduct in connection therewith. Claimant, a public carrier bus driver worked for a period of over seven years when he was discharged. As a result of a random road check by one of his supervisors, he was reported to have violated the employér’s rules by driving his bus at excessive speeds, tailgating and making improper lane changes over a 50-mile stretch of interstate highways. The record reveals that claimant had been previously warned and knew, or should have known, of the strict safety requirements of his job. In our view, there is substantial evidence to sustain the board’s determination-of misconduct. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.